Citation Nr: 0110311	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  99-09 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from May 1970 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal.

A preliminary review of the record discloses that the 
appellant requested a hearing in this matter before a 
traveling Member of the Board in May 1999.  Notice of the 
scheduled hearing was forwarded to the appellant in September 
2000.  A notation in the claims folder indicated that the 
appellant failed to report for the scheduled October 1999 
hearing.  No communication was received from the appellant 
regarding the hearing request or his failure to appear.  
Accordingly, the case was forwarded to the Board for 
appellate review.  See 38 C.F.R. § 20.704(d) (2000).


FINDINGS OF FACT

1.  A February 1995 Board decision denied service connection 
PTSD.

2.  Evidence received since the February 1995 Board decision 
is new and bears directly and substantially on the matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the claim for service 
connection for PTSD. 


CONCLUSION OF LAW

The February 1995 Board decision is final; new and material 
evidence has been received and the claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, §§ 3(a), 4, 114 Stat. 2096, 
2097-99 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5103A, 5107) 38 C.F.R. § 3.156 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that the VA's duty to assist 
claimants has recently been reaffirmed and clarified.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In light 
of the Board's favorable decision, with respect to finding 
that new and material evidence has been submitted to reopen 
the veteran's claim for service connection for PTSD, the 
Board concludes that the VA has complied with the VCAA as it 
relates to the reopening of the veteran's claim.

A February 1995 Board decision denied service connection for 
PTSD.  The veteran is now seeking to reopen his claim for 
service connection for PTSD.  With respect to this claim, the 
Board finds, as discussed below, that he has submitted new 
and material evidence.  

The evidence of record prior to the Board's February 1995 
decision included the veteran's service medical and personnel 
records, private and VA medical records, including the report 
of a February 1991 VA evaluation indicating that the veteran 
did not have PTSD and the report of an October 1989 private 
evaluation indicating that the veteran did have PTSD.  The 
October 1989 private report lists stressors as service in 
Vietnam as a security guard and supply clerk, saving a friend 
from being killed during a mortar attack and having killed 
one of the enemy.

The Board's February 1995 decision concluded that the veteran 
did not serve in combat and he was not exposed to an event 
outside the normal range of human experience that would be 
almost distressing to anyone.

Subsequent to the Board's decision the report of an October 
1997 VA psychiatric examination reflects that the veteran was 
diagnosed with PTSD.  The report indicates that the veteran's 
first traumatic event occurred when the veteran and another 
individual were on guard duty and experienced a mortar 
attack.  The second traumatic event occurred when the veteran 
was at a second base guarding ammunition and experienced a 
mortar attack.  During the second attack the veteran saw 
soldiers wounded.

Eligibility for a PTSD service connection award requires the 
presence of the following three elements: (1) current, clear 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in service stressor); (2) credible supporting evidence that 
the claimed in service stressor actually occurred; and (3) 
medical evidence of a causal nexus between the current 
symptomatology and the specified claimed in service stressor.  
38 C.F.R. § 3.304(f) (2000).

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence in order to 
reopen his claim.  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.

Under the test established by Elkins v. West, 12 Vet. App. 
209 (1999) (en banc), it must first be determined whether the 
veteran has presented new and material evidence.  In Hodge v. 
West, 155 F.3d 1356, 1363 (Fed.Cir. 1998), it was noted that 
while "not every piece of new evidence is 'material'; we are 
concerned, however, that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
it's rating decision."  Considering this, the Board concludes 
that the new medical evidence indicating a relationship 
between PTSD and incidents that he reports occurred during 
his active service that are more general in nature, i.e., 
exposure to a mortar attack alone without saving a life or 
killing an enemy contributes "to a more complete picture of 
the circumstances surrounding the origin of" any currently 
manifested PTSD.  Id.  Therefore, new and material evidence 
has been submitted and the claim is reopened.  38 U.S.C.A. 
§ 5108.



ORDER

New and material evidence has been submitted and the claim of 
entitlement to service connection for PTSD is reopened.  To 
this extent only, the appeal is granted.  


REMAND

The appellant contends, in essence, that he now suffers from 
post-traumatic stress disorder (PTSD) as a result of 
stressors incurred during his active duty service and that he 
is, therefore, entitled to service connection for this 
disorder.

The United States Court Appeals for Veterans Claims (Court) 
in Zarycki v. Brown, 6 Vet. App. 91 (1993) set forth the 
framework for establishing the presence of a recognizable 
stressor which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court noted that the evidence 
necessary to establish the existence of the recognizable 
stressor during service will vary depending on whether or not 
the veteran was "engaged in combat with the enemy" under 38 
U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 3.304 (2000).

The Court has held that combat status may be determined 
"through the receipt of certain recognized military citations 
or other supportive evidence."  West v. Brown, 7 Vet. App. 70 
(1994).  The phrase "other supportive evidence" serves to 
provide an almost unlimited field of potential evidence to be 
used to "support" a determination of combat status.  Gaines 
v. West, 11 Vet. App. 353 (1998).  If a veteran did engage in 
combat with the enemy, he is entitled to have his lay 
statements accepted, without the need for further 
corroboration, as satisfactory evidence that the claimed 
events occurred, unless his descriptions are not consistent 
with the circumstances, conditions, or hardships of service 
or unless the BVA finds by clear and convincing evidence that 
a particular asserted stressful event . . . did not occur.

Regarding noncombat stressors, the Court held that "credible 
supporting evidence" means that a veteran's testimony, in and 
of itself, cannot, as a matter of law, establish the 
occurrence of a noncombat stressor; nor can credible 
supporting evidence of the actual occurrence of an in-service 
stressor consist solely of after-the-fact medical nexus 
evidence.

In West v. Brown, 7 Vet. App. 70 (1994), the Court further 
elaborated on the analysis in Zarycki.  In Zarycki, the Court 
held that in addition to demonstrating the existence of a 
stressor, the facts must also establish that the alleged 
stressful event was sufficient to give rise to PTSD.  Id. at 
98-99.  In West, the Court held that the sufficiency of the 
stressor is a medical determination, and therefore 
adjudicators may not render a determination on this point in 
the absence of independent medical evidence.  The Court 
further held in West that a psychiatric examination for the 
purpose of establishing the existence of PTSD was inadequate 
for rating purposes because the examiners relied, in part, on 
events whose existence the Board had rejected.  

In approaching a claim for service connection for PTSD, the 
question of the existence and character of an event claimed 
as a recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators, having given due 
consideration to all matters of credibility raised by the 
record, conclude that the record establishes the existence 
and character of such an alleged stressor or stressors, then 
and only then, the case should be referred for a medical 
examination to determine the sufficiency of the stressor and 
as to whether the remaining elements required to support the 
diagnosis of PTSD have been met.

In such a referral, the adjudicator should specify to the 
examiner(s) precisely what stressors have been accepted, as 
established by the record, and the medical examiner(s) must 
be instructed that only those events may be considered in 
determining whether stressors, to which the appellant was 
exposed during service, were of sufficient severity as to 
have resulted in current psychiatric symptoms.  In other 
words, if the adjudicators determine that the existence of an 
alleged stressor or stressors in service is not established 
by the record, a medical examination to determine whether 
PTSD due to service would be pointless.  Likewise, if the 
examiner renders a diagnosis of PTSD that is not clearly 
based upon stressors in service, whose existence the 
adjudicators have accepted, the examination would be 
inadequate for rating purposes.

The Board notes that when a veteran claims entitlement to 
service connection for PTSD, any evidence available from the 
service department indicating that the veteran served in the 
area in which the stressful event is alleged to have 
occurred, and any evidence supporting the description of the 
event, are to be made a part of the record.  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).

In this regard, the appellant has reported combat related 
stressors of mortar attacks and fire fights.  The appellant 
also reported that he saved the life of his best friend, when 
they were both on guard duty in the tower and the base came 
under mortar attack.  In addition, he has reported non-combat 
related stressors.  In this context, he recalled an incident 
during which his gun backfired and he sustained injuries.  

A September 1993 letter from the US Army and Joint Services 
Environmental Support Group (ESG) has been associated with 
the claims folder.  This letter indicates that this service 
department was unable to confirm the reported stressors as 
the information provided was insufficient to permit a 
meaningful search.  Similarly, a November 1993 letter from 
the National Archives indicated that it has identified more 
than 18,000 pages of documents related to the reported 
aviation group among those aviation units serving in 
southeast Asia, but noted that additional information would 
be necessary to identify documents that might be pertinent to 
the reported in service stressors.

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminates the 
concept of a well-grounded claim and supercedes the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and his 
representative and request that they provide 
a description of all stressors the veteran 
experienced during his service in Vietnam.  
This information should include dates, 
places, detailed descriptions, units of 
service, duty assignments, as well as the 
names, ranks, units of assignments and any 
other identifying information concerning any 
other individuals involved in any claimed 
stressful event.

2.  The appellant should be furnished the 
appropriate release of information forms in 
order to obtain any more recent VA and 
private medical records pertaining to 
treatment for his psychiatric illness.  The 
RO should also notify the appellant that he 
may submit additional evidence, to include 
medical evidence and argument in support of 
his claim.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

3.  The RO should then review the file and 
prepare a summary of all claimed stressors.  
This summary must be prepared whether or not 
the veteran provides an additional statement 
and should reflect that the veteran's first 
reported mortar attack occurred during his 
first Vietnam assignment between November 16 
and December 16, 1970.  This summary, and a 
copy of the veteran's DD From 214 and all 
service personnel records should be sent to 
the United States Armed Services Center for 
Research of Unit Records (USASCRUR).  The 
USASCRUR should be requested to provide any 
additional information that might corroborate 
the veteran's alleged stressors, including 
whether the HHC 17th Aviation Group (combat), 
to which the veteran was assigned, sustained 
a mortar attack between November 16 and 
December 16, 1970.  Any information obtained 
should be associated with the claims file. 

4.  Following the receipt of the USASCRUR's 
report, and the completion of any additional 
development warranted or suggested by that 
office, the RO should prepare a report 
detailing the nature of any combat action or 
inservice stressful event verified by 
USASCRUR.  If no combat action or stressor 
has been verified, the RO should so state in 
its report.  The RO's report should be added 
to the claims file.

5.  The veteran should be scheduled for a VA 
psychiatric examination by a board certified 
specialist, if available, to determine the 
existence and etiology of any currently 
manifested PTSD.  All necessary studies, 
tests, and evaluations deemed necessary 
should be performed, but should include PTSD 
subscales.  In determining whether the 
veteran has PTSD due to an inservice 
stressor, the examiner is hereby notified 
that only the verified history detailed in 
the reports by the  USASCRUR and/or the RO 
may be relied upon.  If the examiner believes 
that PTSD is the appropriate diagnosis, the 
examiner must specifically identify which 
stressors detailed in the USASCRUR's or the 
RO's reports are responsible for that 
conclusion.  The examiner should also comment 
on any relationship between any currently 
diagnosed psychiatric disorder and the 
veteran's period of service.  The claims file 
must be made available to the examiner for 
review and the examination report should 
reflect that such review was accomplished.  A 
complete rationale for all opinions offered 
should be provided.  post-traumatic stress 
disorder by the examiners.

6.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 
is completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Veterans Claims 
Assistance Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.

7.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the benefit sought 
on appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case and 
afforded the appropriate period of time for 
response.

The case should then be returned to the Board, if otherwise 
in order.  The Board intimates no opinion, legal or factual, 
as to the disposition warranted in this case.  The appellant 
need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals


 



